Title: From Thomas Jefferson to William Moore, 18 October 1808
From: Jefferson, Thomas
To: Moore, William


                  
                     Washington Oct. 18. 08.
                  
                  To Capt. William Moore, & Lieutt. John Whiteman, the other officers & privates of their company of light infantry of the first regiment & first brigade of the militia of Delaware.
                  I recieved on the 8th inst. your letter covering the resolutions of Aug. 13. whereby your company offer themselves as volunteers for the service of their country, should it’s exigencies call for them. the offer is honorable, the spirit which dictates it worthy of all praise, and should our country be called to a display of it’s force, I shall look with confidence to those whose patriotism prompts them voluntarily to enter it’s foremost ranks. Accept, on behalf of your country, my thanks & salutations.
                  
                     Th: Jefferson 
                     
                  
               